


Exhibit 10(ee)




G&K SERVICES, INC.
RESTATED EQUITY INCENTIVE PLAN (2013)


TERMS OF NON-QUALIFIED
EMPLOYEE STOCK OPTION


Pursuant to a letter (the “Grant Letter”) addressed and delivered to you from
G&K Services, Inc. (the “Company”), and subject to your acceptance in accordance
with paragraph 1 below, the Compensation Committee (the “Committee”) of the
Company’s Board of Directors has granted you a non-qualified stock option (the
“Option”) pursuant to the terms of the G&K Services, Inc. Restated Equity
Incentive Plan (2013) (the “Plan”). A copy of the Plan is enclosed herewith. The
terms of your Option are governed by the provisions of the Plan generally and
the specific terms set forth below. Your Grant Letter and this statement of
terms are your Award Agreement under the Plan. In the event of any conflict or
inconsistency between the terms set forth below and the provisions of the Plan,
the provisions of the Plan shall govern and control.


1.
Number of Shares Subject to the Option. Upon your acceptance of the Option, the
Option entitles you to purchase all or any part of the aggregate number of
shares of Class A Common Stock of the Company (the “Common Stock”) set forth in
the Grant Letter as “G&K Stock Option shares,” in accordance with the Plan. To
accept the Option, you must, within 14 days of the Grant Date, log into your
account at www.computershare.com/employee/us and select the ‘Acknowledge Grant’
button associated with your grant.



2.
Purchase Price. The purchase price of each share of Common Stock covered by the
Option shall be the “Exercise Price” set forth in the Grant Letter.



3.
Exercise and Vesting of Option.



(a)
The Option is exercisable only to the extent that all, or any portion thereof,
has vested. Except as provided in subparagraph 3(b) and paragraph 4 below, the
Option shall vest in three (3) equal installments, such installments to begin on
the first anniversary of the “Grant Date” set forth in the Grant Letter and
continuing on each of the next two anniversaries thereof (each individually, a
“Vesting Date”) until the Option is fully vested. In the event that you cease to
be an employee of the Company prior to any Vesting Date, that portion of the
Option scheduled to vest on such Vesting Date, and all portions of the Option
scheduled to vest in the future, shall not vest and all rights to and under such
non-vested portions of the Option will terminate.



(b)
In the event your employment is terminated as a result of a qualified retirement
from the Company as defined in subparagraph 4(e) below, then the Option shall
become exercisable with respect to that portion that is not yet vested (as set
forth in subparagraph 3(a) above) in two substantially equal installments, the
first installment to vest on the first anniversary of your retirement date, as
established by the Committee, and the second installment on the second
anniversary of your retirement date.



4.
Term of Option.



(a)
To the extent vested, and except as otherwise provided herein or in the Plan, no
Option is exercisable after the expiration of ten (10) years from the Grant Date
(such date to be hereinafter referred to as the “Expiration Date”).



(b)
In the event your employment is terminated for any reason other than death,
disability or qualified retirement (and other than for cause), the Option shall
be exercisable by you (to the extent that you shall have been entitled to do so
at the termination of your employment) at any time within three (3) months after
such termination of employment, but in no event later than the Expiration Date.
In the event of any termination of your employment that is for cause, the
Option, to the extent not theretofore exercised, shall forthwith terminate.



(c)
In the event of your death while you are an employee of the Company or any of
its subsidiaries or within three (3) months after termination of employment
(other than for cause or qualified retirement), the Option may be exercised (to
the extent that you shall have been entitled to do so at the date of death) by
the person to whom the Option is transferred by will or the applicable laws of
descent and distribution at any time within twelve (12) months after the date of
death, but in no event later than the Expiration Date.


1

--------------------------------------------------------------------------------




(d)
In the event your employment is terminated by the Company as a result of a
disability (other than a qualified retirement), the Option shall be exercisable
by you (to the extent that you shall have been entitled to do so at the
termination of your employment) at any time within twelve (12) months after such
termination of employment, but in no event later than the Expiration Date. For
purposes of this Option, you will be considered to have a “disability” if you
have physical, mental or emotional limits caused by a current sickness or injury
and, due to these limits, you are not able to perform, on a full-time basis, the
major duties of your own job with or without reasonable accommodation (e.g., if
you are required, on average, to work more than 40 hours per week, you will not
be considered to have a “disability” if you are able to perform the major duties
of your employment for 40 hours per week); you will not be considered to have a
disability if you perform any work for wage or profit, and the loss of a
professional or occupational license will not, in and of itself, constitute a
“disability.”



(e)
In the event your employment is terminated as a result of a qualified retirement
from the Company, the Option shall be exercisable by you (to the extent the
Option is vested on the date of your retirement or becomes vested in accordance
with subparagraph 3(b) above) at any time within the three (3) year period
following the date of such qualified retirement, but in no event later than the
Expiration Date. For purposes of this Option, your retirement from the Company
shall be considered a “qualified retirement” if such retirement is voluntary
and, at the time of such retirement, you are at least 60 years of age and have
been employed by the Company on a continuous basis for a period of at least five
years. In the event of your death during the time period that the Option is
vested and exercisable (or becomes vested and is exercisable), the Option may be
exercised (to the extent that you shall have been entitled to exercise the
Option on the date it is exercised) by the person to whom the Option is
transferred by will or the applicable laws of descent and distribution.



5.
Method of Exercise. Subject to the terms and conditions set forth herein and in
the Plan, the Option may be exercised, in whole or in part, by logging into your
account at www.computershare.com/employee/us or calling 1-866-4GK-SERV and
specifying the number of shares to be purchased and by paying in full the
Purchase Price for the number of shares of Common Stock with respect to which
the Option is exercised. Subject to the provisions of the Plan, such Purchase
Price shall be paid in cash and/or in shares of Common Stock of the Company or
other property. In addition, you shall, on or about notification to you of the
amount due, pay promptly an amount sufficient to satisfy applicable federal,
state and local tax requirements. In the event the Option shall be exercised by
any person other than you, such notice shall be accompanied by appropriate proof
of the right of such person to exercise the Option. The Company has no
obligation to deliver shares or cash upon exercise of the Option until all
applicable withholding taxes have been paid or provided for payment and until
such shares are qualified for delivery under such laws and regulations as may be
deemed by the Company to be applicable thereto. Prior to the issuance of shares
of Common Stock upon the exercise of the Option, you will have no rights as a
shareholder.



6.
Non Transferability. No stock Option may be transferred, pledged or assigned
otherwise than by will or the laws of descent and distribution. An Option may be
exercised, during your lifetime, only by you, or by your guardian or legal
representative. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of the Option contrary to the provisions of the Plan or the
provisions hereof, and the levy of any execution, attachment, or similar process
upon the Option, will be null and void and without effect.



7.
Reservation of Right to Terminate Employment. Your employment, subject to the
provisions of any agreement between you and the Company, shall be at the
pleasure of the Board of Directors of the Company or other employing
corporation, and nothing contained herein shall restrict any right of the
Company or any other employing corporation to terminate your employment at any
time, with or without cause.



8.
Adjustment. In the event of a reorganization, reclassification, combination of
shares, stock split, reverse stock split, spin-off, stock dividend, dividend in
kind, cash dividend (other than normal cash dividends), other distribution or
other such event, then the Option shall be appropriately adjusted by the
Committee, in number of shares or Purchase Price or both to reflect such event.
In the event there shall be any other change in the number or kind of
outstanding shares of Common Stock, or any stock or other securities into which
such shares of Common Stock shall have been changed, or for which it shall have
been exchanged, whether by reason of a merger, consolidation or otherwise, then
the Committee shall, in its sole discretion, determine the appropriate
adjustment, if any, to be effected.



9.
Withholding. Pursuant to the provisions of the Plan, and as described in greater
detail therein, the Company will have the right to withhold from any payments
made in connection with the Option, or to collect as a condition of payment or
delivery, any taxes required by law to be withheld.




2

--------------------------------------------------------------------------------




10.
Further Assurances. By accepting the Option, you agree to execute such papers,
agreements, assignments, or documents of title as may be necessary or desirable
to effect the purposes described herein and carry out its provisions.



11.
Third Party Beneficiaries. Nothing contained herein is intended or shall be
construed as conferring upon or giving to any person, firm or corporation other
than you and the Company any rights or benefits.



12.
Entire Understanding. The provisions set forth herein and those contained in the
Grant Letter and the Plan embody the entire agreement and understanding between
you and the Company with respect to the matters covered herein, in the Grant
Letter and in the Plan, and such provisions may only be modified pursuant to a
written agreement signed by the party to be charged.



13.
Governing Law. The agreement and understanding regarding the Option, and its
interpretation and effect, shall be governed by the laws of the State of
Minnesota applicable to contracts executed and to be performed therein.



14.
Amendments. Except as otherwise provided in the Plan, this Award Agreement may
be amended only by a written agreement executed by the Company and you.




3